

LETTER OF REAFFIRMATION OF GENERAL SECURITY AGREEMENT


As of March 31, 2010


TO:
Manufacturers and Traders Trust Company
One M & T Plaza, Buffalo, New York 14240





Re:                      REAFFIRMATION of General Security Agreements
(collectively, the "Security Agreement") made by EMERGING VISION, INC., OG
ACQUISITION, INC., COMBINE BUYING GROUP, INC. AND 1725758 ONTARIO INC. D/B/A THE
OPTICAL GROUP to MANUFACTURERS AND TRADERS TRUST COMPANY (the “Bank") dated as
of August 7, 2007 in connection with loans made to EMERGING VISION, INC.
(“Borrower”) by Manufacturers and Traders Trust Company (collectively, the
“Loan”).
 
Dear Sirs:


Each of the undersigned hereby reaffirms and ratifies all the terms, conditions,
representations, and covenants contained in the Security Agreement and certifies
that there are no defenses, offsets, or counterclaims thereto as of the date
hereof.


Each of the undersigned further covenants and agrees (i) that the security
interests granted to Manufacturers and Traders Trust Company by the Security
Agreement and perfected by subsequent UCC-1 filings, remain in full force and
effect as set forth therein and that same continue to constitute a binding first
security interest in the stated assets of each of the undersigned securing the
Borrower’s and each of the undersigned’s debt to Manufacturers and Traders Trust
Company and that they are unaffected by the execution of that certain
NON-REVOLVING LINE OF CREDIT AGREEMENT in the amount of $4,251,921.13 and TERM
LOAN NOTE in the amount of $1,000,000.00 evidencing, among other things, (i) the
reduction of the Maximum Loan Amount available under the Line of Credit Loan,
(ii) the conversion of the outstanding balance under the line of credit to a
term loan, and (iii) the revision of certain financial covenants as set forth
therein, and of any related documents, each dated of even date herewith, copies
of which each of the undersigned acknowledges having received and reviewed and
hereby consent to, and (ii) that the Security Documents are in full force and
effect.


Emerging Vision, Inc. further covenants and certifies that the attached list of
Company Owned Stores (Revised Exhibit A”) represents the current list of Company
Owned Stores (updated from prior Exhibit “A” annexed to its Security Agreement
dated as of August 7, 2007) and that the attached Franchise Store List (
“Revised Exhibit B”) represents the current Franchise Store List (updated from
prior Exhibit “B” annexed to its Security Agreement dated as of August 7, 2007)
and both the Revised Exhibit A and revised Exhibit B are hereby incorporated
within and added to the terms of the Security Agreement of Emerging Vision, Inc.
by the reference thereto herein.
 
 
 

--------------------------------------------------------------------------------

 






Very truly yours,


EMERGING VISION, INC.


By:           /s/ Glenn
Spina                                                      
Glenn Spina, Its Chief Executive Officer


OG ACQUISITION, INC.


By:           /s/ Glenn
Spina                                                      
Glenn Spina, Its Chief Executive Officer






COMBINE BUYING GROUP, INC.


By:           /s/ Glenn
Spina                                                      
Glenn Spina, Its Chief Executive Officer




1725758 ONTARIO INC. D/B/A THE OPTICAL GROUP


By:           /s/ Glenn
Spina                                                      
Glenn Spina, Its Chief Executive Officer